Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  November 25, 2015                                                                                    Robert P. Young, Jr.,
                                                                                                                 Chief Justice

                                                                                                       Stephen J. Markman
                                                                                                            Brian K. Zahra
  152111                                                                                            Bridget M. McCormack
                                                                                                          David F. Viviano
                                                                                                      Richard H. Bernstein
  PEOPLE OF THE STATE OF MICHIGAN,                                                                          Joan L. Larsen,
            Plaintiff-Appellant,                                                                                      Justices


  v                                                                 SC: 152111
                                                                    COA: 320973
                                                                    Ionia CC: 2013-015796-FH
  DAMACENO RICHARD ABREGO,
             Defendant-Appellee.
  _________________________________________/

         On order of the Court, the application for leave to appeal the June 11, 2015
  judgment of the Court of Appeals is considered. We direct the Clerk to schedule oral
  argument on whether to grant the application or take other action. MCR 7.305(H)(1).
  The parties shall file supplemental briefs within 42 days of the date of this order
  addressing whether the Court of Appeals erred in holding that, pursuant to People v
  Spanke, 254 Mich. App. 642 (2003), Offense Variable 8, MCL 777.38, should not have
  been scored in this case where the movement was “incidental” to the offense of operating
  while intoxicated (second offense) with a passenger under 16. See also People v Hardy,
  494 Mich. 430, 442 (2013) (“[A]bsent an express prohibition, courts may consider
  conduct inherent in a crime when scoring offense variables.”). The parties should not
  submit mere restatements of their application papers.

         The Prosecuting Attorneys Association of Michigan and the Criminal Defense
  Attorneys of Michigan are invited to file briefs amicus curiae. Other persons or groups
  interested in the determination of the issue presented in this case may move the Court for
  permission to file briefs amicus curiae.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           November 25, 2015
           d1118
                                                                               Clerk